STORY, Circuit Justice.
The court are of opinion, that under the circumstances stated in the evidence, the refusal of the defendants to do farther duty on board was justifiable, and was not an endeavor to commit a revolt within the statute of 1835 (chapter 40). The touching at Boston was not provided for in the shipping articles, and was a clear deviation from the voyage, which discharged the seamen from any obligation of proceeding farther on the voyage. The defendants ought therefore to be acquitted.
Verdict, not guilty.